Exhibit 10.4
EXECUTION COPY
GUARANTY
dated as of December [28], 2011
among
VERIFONE INTERMEDIATE HOLDINGS, INC.,
THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




--------------------------------------------------------------------------------


TABLE OF CONTENTS∗ 
Page
ARTICLE I
GUARANTY
Section 1.01The Guaranty    2
Section 1.02Guaranty Absolute    3
Section 1.03Payments    5
Section 1.04Discharge; Reinstatement in Certain Circumstances    5
Section 1.05Waiver by the Guarantors    6
Section 1.06Agreement to Pay; Subordination of Subrogation Claims    8
Section 1.07Stay of Acceleration    8
Section 1.08No Set-Off    8
ARTICLE II
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
Section 2.01Indemnity and Subrogation    9
Section 2.02Contribution and Subrogation    9
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 3.01Representations and Warranties; Certain Agreements    9
Section 3.02Information    10
Section 3.03Subordination by Guarantors    10
ARTICLE IV
SET-OFF
Section 4.01Right of Set-Off    10
ARTICLE V
MISCELLANEOUS
Section 5.01Notices    11
Section 5.02Benefit of Agreement    11
Section 5.03No Waivers; Non-Exclusive Remedies    12
Section 5.04Expenses; Indemnification    12
Section 5.05Enforcement    13
Section 5.06Amendments and Waivers    14
Section 5.07Governing Law; Submission to Jurisdiction    14
Section 5.08Limitation of Law; Severability    14
Section 5.09Counterparts; Integration; Effectiveness    15
Section 5.10WAIVER OF JURY TRIAL    15
Section 5.11Additional Guarantors    15
Section 5.12Termination; Release of Subsidiary Guarantors    15
Section 5.13Conflict    16

*    The Table of Contents is not part of the Guaranty.





i

--------------------------------------------------------------------------------


GUARANTY dated as of December [28], 2011 (as amended, restated, modified or
supplemented from time to time, this “Agreement”) among VERIFONE INTERMEDIATE
HOLDINGS, INC., the SUBSIDIARY GUARANTORS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the benefit of the
Finance Parties referred to herein.
VeriFone Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), and
VeriFone, Inc., a Delaware corporation (the “Borrower”), propose to enter into a
Credit Agreement dated as of December [28], 2011 (as amended, restated, modified
or supplemented from time to time and including any agreement extending the
maturity of, refinancing or otherwise amending, amending and restating or
otherwise modifying or restructuring all or any portion of the obligations of
the Borrower under such agreement or any successor agreement, the “Credit
Agreement”; the terms defined therein which are not otherwise defined herein
being used herein as therein defined) among Holdings, the Borrower, the banks
and other lending institutions from time to time party thereto (each a “Lender”
and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender (together with its successor or
successors in each such capacity, the “Administrative Agent,” the “L/C Issuer”
and the “Swing Line Lender,” respectively), Barclays Bank PLC and RBC Capital
Markets, as Co-Documentation Agents (together with their respective successors
in such capacity, the “Co-Documentation Agents”), and Merrill Lynch, Pierce
Fenner & Smith Incorporated and Wells Fargo Securities, LLC, as Co-Syndication
Agents (together with their respective successors in such capacity, the
“Co-Syndication Agents”).
Certain Lenders and their affiliates acting as Swap Creditors may from time to
time provide forward rate agreements, options, swaps, caps, floors and other
Swap Contracts to the Loan Parties. In addition, certain Lenders or their
Affiliates at the time (“Cash Management Banks”) may provide treasury management
services to, for the benefit of, or otherwise in respect of, the Borrower and
its subsidiaries (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements). The
Lenders, each Issuing Lender, the Swing Line Lender, the Administrative Agent,
the Co-Documentation Agents, the Co-Syndication Agents, JPMorgan Chase Bank,
N.A., as collateral agent (together with its successor or successors in such
capacity, the “Collateral Agent”), each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to the Credit Agreement and each
Indemnitee and their respective successors and assigns are herein referred to
individually as a “Senior Credit Party” and collectively as the “Senior Credit
Parties”, and the Senior Credit Parties, the Swap Creditors, the Cash Management
Banks and their respective successors and assigns are herein referred to
individually as a “Finance Party” and collectively as the “Finance Parties.”
To induce the Lenders to enter into the Credit Agreement and the other Loan
Documents, the Cash Management Banks to provide financial accommodations in
respect of Cash Management Obligations and the Swap Creditors to enter into Swap
Agreements with one or more Loan Parties permitted under the Credit Agreement
(collectively with the Loan Documents, the “Finance Documents”), and as a
condition precedent to the obligations of the Lenders under the Credit
Agreement, each of Holdings and each of the subsidiaries of Holdings listed on
the signature pages hereof or which shall become parties hereto from time to
time in accordance with Section 5.11 hereof (each a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors” and, together with Holdings, each a
“Guarantor” and, collectively, the





1

--------------------------------------------------------------------------------


“Guarantors”) have agreed, jointly and severally, to provide a guaranty of all
obligations of the Borrower and the other Loan Parties under and in respect of
the Finance Documents. Holdings, the Borrower and the Guarantors are referred to
herein individually as a “Loan Party” and collectively as the “Loan Parties.” As
used herein, “Other Loan Parties” means, with respect to any Guarantor, any and
all of the Loan Parties other than such Guarantor.
Each of the Guarantors is a Subsidiary or Affiliate of the Borrower and will
receive not insubstantial benefits from the Credit Agreement and the Loans,
Letters of Credit and other financial accommodations to be made, issued or
entered into thereunder and from the other financial accommodations to be made
under the other Finance Documents. Accordingly, the Guarantors hereby agree with
the Administrative Agent for the benefit of the Finance Parties as follows:





2

--------------------------------------------------------------------------------


ARTICLE I    
GUARANTY


Section 1.01    The Guaranty. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors, and severally, as a primary obligor and not merely as
a surety: (a) the due and punctual payment of:
(i)    all Senior Credit Obligations;
(ii)    all Cash Management Obligations owing to any Cash Management Bank; and
(iii)    all Swap Obligations permitted under the Credit Agreement owed or owing
to any Swap Creditor;
in each case whether now or hereafter due, owing or incurred in any manner,
whether actual or contingent, whether incurred solely or jointly with any other
Person and whether as principal or surety (and including all liabilities in
connection with any notes, bills or other instruments accepted by any Finance
Party in connection therewith), together in each case with all renewals,
modifications, consolidations or extensions thereof (including by virtue of any
Incremental Facility, Refinancing Term Loan, Replacement Revolving Commitment or
Extension pursuant to Section 2.15 or Section 2.16 of the Credit Agreement), and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of Holdings, the Borrower and the Other Loan Parties under or
pursuant to the Credit Agreement and the other Finance Documents (all such
monetary and other obligations being herein collectively referred to as the
“Guaranteed Obligations”).
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Subsidiary Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Subsidiary Guarantor (i) in respect of intercompany
indebtedness to the Borrower or any of its Affiliates to the extent that such
indebtedness (A) would be discharged or would be subject to a right of set-off
in an amount equal to the amount paid by such Subsidiary Guarantor hereunder or
(B) has been pledged to, and is enforceable by, the Collateral Agent on behalf
of the Finance Parties and (ii) under any guaranty of Indebtedness subordinated
in right of payment to the Guaranteed Obligations which guaranty contains a
limitation as to a maximum amount similar to that set forth in this paragraph
pursuant to which the liability of such Subsidiary Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets of such Subsidiary Guarantor to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to (i) applicable Law or
(ii) any agreement providing for an equitable allocation among such Subsidiary
Guarantor and other Affiliates of the Borrower of obligations arising under
guaranties by such parties (including the agreements in Article II of this
Agreement). If any Subsidiary Guarantor’s liability hereunder is limited
pursuant to this paragraph to an amount that is less than the total amount of
the Guaranteed Obligations, then it is understood and agreed that the portion of
the Guaranteed Obligations for which such Subsidiary Guarantor is liable
hereunder shall be the last portion of the Guaranteed Obligations to be repaid.
Section 1.02    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Finance
Documents, regardless of any





3

--------------------------------------------------------------------------------


Law now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Finance Parties with respect thereto. The obligations of
the Guarantors under this Agreement are independent of the Guaranteed
Obligations, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Agreement, irrespective of whether any
action is brought against the Borrower or any Other Loan Party or whether the
Borrower or any Other Loan Party is joined in any such action or actions. This
Agreement is an absolute and unconditional guaranty of payment when due, and not
of collection, by each Guarantor, jointly and severally with each other
Guarantor of the Guaranteed Obligations in each and every particular. The
obligations of each Guarantor hereunder are several from those of the Other Loan
Parties and are primary obligations concerning which each Guarantor is the
principal obligor. The Finance Parties shall not be required to mitigate damages
or take any action to reduce, collect or enforce the Guaranteed Obligations.
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off or other right which any Guarantor may have at
any time against any Other Loan Party, any Agent or other Finance Party or any
other Person, whether in connection herewith or any unrelated transactions.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Other Loan Party to any Finance Party under the Finance
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower or such Other Loan Party.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:
(i)    any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of the Borrower or any Other Loan Party
under the Credit Agreement, the Notes, any Swap Agreement, any other Finance
Document or any other agreement or instrument evidencing or securing any
Guaranteed Obligation, by operation of Law or otherwise;
(ii)    any change in the manner, place, time or terms of payment of any
Guaranteed Obligation or any other amendment, supplement or modification to the
Credit Agreement, the Notes, any Swap Agreement, any other Finance Document or
any other agreement or instrument evidencing or securing any Guaranteed
Obligation;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation;
(iv)    any change in the existence, structure or ownership of the Borrower or
any Other Loan Party or any insolvency, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting the
Borrower or any Other Loan Party or its assets or any resulting disallowance,
release or discharge of all or any portion of any Guaranteed Obligation;
(v)    the existence of any claim, set-off or other right which any Guarantor
may have at any time against the Borrower, any Other Loan Party, any Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transaction; provided





4

--------------------------------------------------------------------------------


that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;
(vi)    any invalidity or unenforceability relating to or against the Borrower
or any Other Loan Party for any reason of the Credit Agreement, any Note, any
Swap Agreement, any other Finance Document or any other agreement or instrument
evidencing or securing any Guaranteed Obligation or any provision of applicable
Law purporting to prohibit the payment by the Borrower or any Other Loan Party
of any Guaranteed Obligation;
(vii)    any failure by any Agent or any other Finance Party: (A) to file or
enforce a claim against any Other Loan Party or its estate (in a bankruptcy or
other proceeding); (B) to give notice of the existence, creation or incurrence
by any Other Loan Party of any new or additional indebtedness or obligation
under or with respect to the Guaranteed Obligations; (C) to commence any action
against any Other Loan Party; (D) to disclose to any Guarantor any facts which
such Agent or such other Finance Party may now or hereafter know with regard to
any Other Loan Party; or (E) to proceed with due diligence in the collection,
protection or realization upon any collateral securing the Guaranteed
Obligations;
(viii)    any direction as to application of payment by the Borrower, any Other
Loan Party or any other Person;
(ix)    any subordination by any Finance Party of the payment of any Guaranteed
Obligation to the payment of any other liability (whether matured or unmatured)
of any Other Loan Party to its creditors;
(x)    any act or failure to act by the Administrative Agent or any other
Finance Party under this Agreement or otherwise which may deprive any Guarantor
of any right to subrogation, contribution or reimbursement against any Other
Loan Party or any right to recover full indemnity for any payments made by such
Guarantor in respect of the Guaranteed Obligations; or
(xi)    any other act or omission to act or delay of any kind by the Borrower,
any Other Loan Party, the Administrative Agent or any Finance Party or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this clause, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder (except that a Guarantor may assert the defense of final
payment in full of the Guaranteed Obligations).
Each Guarantor has irrevocably and unconditionally delivered this Agreement to
the Administrative Agent, for the benefit of the Finance Parties, and the
failure by any Other Loan Party or any other Person to sign this Agreement or a
guaranty similar to this Agreement or otherwise shall not discharge the
obligations of any Guarantor hereunder. The irrevocable and unconditional
liability of each Guarantor hereunder applies whether it is jointly and
severally liable for the entire amount of the Guaranteed Obligations, or only
for a pro-rata portion, and without regard to any rights (or the impairment
thereof) of subrogation, contribution or reimbursement that such Guarantor may
now or hereafter have against any Other Loan Party or any other Person. This
Agreement is and shall remain fully enforceable against each Guarantor
irrespective of any defenses that any Other Loan Party may have or assert in
respect of the Guaranteed Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Guarantor may
assert the defense of final payment in full of the Guaranteed Obligations.







5

--------------------------------------------------------------------------------


Section 1.03    Payments.
(a)    Payments to be Made Upon Event of Default. If the Borrower or any Other
Loan Party fails to pay or perform any Guaranteed Obligation when due in
accordance with its terms (whether at stated maturity, by acceleration or
otherwise) or if any Event of Default specified in Section 8.01(f) of the Credit
Agreement occurs with respect to the Borrower, the Guarantors shall, forthwith
on demand of the Administrative Agent, pay the aggregate amount of all
Guaranteed Obligations to the Administrative Agent.
(b)    General Provisions as to Payments. Each payment hereunder shall be made
without set-off, counterclaim or other deduction, in Federal or other funds
immediately available in New York City, to the Administrative Agent at the
address referred to in Section 5.01 (it being understood that a Guarantor may
assert the defense of final payment in full of the Guaranteed Obligations).
(c)    Application of Payments.
(i)    Priority of Distributions. All payments received by the Administrative
Agent hereunder shall be applied as provided in Section 8.03 of the Credit
Agreement.
(ii)    Distributions with Respect to Letters of Credit. Each of the Guarantors
and the Finance Parties agrees and acknowledges that if (after all outstanding
Loans and L/C Disbursements have been paid in full) the Lenders are to receive a
distribution on account of undrawn amounts with respect to Letters of Credit
issued (or deemed issued) under the Credit Agreement, such amounts shall be
deposited in the L/C Cash Collateral Account as cash security for the repayment
of Guaranteed Obligations owing to the Lenders as such. Upon termination of all
outstanding Letters of Credit, all of such cash security shall be applied to the
remaining Guaranteed Obligations of the Lenders. If there remains any excess
cash security, such excess cash shall be withdrawn by the Collateral Agent from
the L/C Cash Collateral Account and distributed in accordance with Section
1.03(c)(i) hereof.
Section 1.04    Discharge; Reinstatement in Certain Circumstances. Each
Guarantor’s obligations hereunder shall remain in full force and effect until
the Commitments have been terminated and the principal of and interest on the
Notes and all other amounts payable by the Borrower and the Other Loan Parties
under or with respect to the Guaranteed Obligations (other than contingent
indemnification obligations) have been paid in full in cash. No payment or
payments made by the Borrower, any Other Loan Party or any other Person or
received or collected by any Finance Party from the Borrower, any Other Loan
Party or any other Person by virtue of any action or proceeding or any set-off
or appropriation or application at any time or from time to time in reduction of
or in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, it being
understood that each Guarantor shall, notwithstanding any such payment or
payments, remain liable for the Guaranteed Obligations until the Guaranteed
Obligations (other than contingent indemnification obligations) are paid in full
in cash. If at any time any payment by the Borrower, any Other Loan Party or any
other Person of any Guaranteed Obligation is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or such Other Loan Party or other Person or
upon or as a result of the appointment of a receiver, intervener or conservator
of, or trustee or similar officer for, the Borrower or such Other Loan Party or
other Person or any substantial part of its respective property or otherwise,
each Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. Each
Guarantor agrees that payment or performance of any of the Guaranteed
Obligations or other acts which toll any statute of limitations applicable to
the Guaranteed Obligations shall also toll the statute of limitations applicable
to each Guarantor’s liability hereunder.







6

--------------------------------------------------------------------------------


Section 1.05    Waiver by the Guarantors. Each Guarantor hereby waives, only to
the extent permitted by applicable law, presentment to, demand of payment from
and protest to the Other Loan Parties of any of the Guaranteed Obligations, and
also waives promptness, diligence, notice of acceptance of its guarantee, any
other notice with respect to any of the Guaranteed Obligations and this
Agreement and any requirement that any Agent or any other Finance Party protect,
secure, perfect or insure any Lien or any property subject thereto. Each
Guarantor further waives any right to require that resort be had by any Agent or
any other Finance Party to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
the any Agent or any other Finance Party in favor of any Loan Party or any other
Person. Each Guarantor hereby consents and agrees to each of the following to
the fullest extent permitted by Law, and agrees that such Guarantor’s
obligations under this Agreement shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and waives any rights
(including rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:
(i)    any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Loan Party, any Agent, the other Finance Parties, or any of them, or any
other Person, pertaining to the Guaranteed Obligations;
(ii)    any adjustment, indulgence, forbearance or compromise that might be
granted or given by any Agent or any other Finance Party to any Other Loan Party
or any other Person liable on the Guaranteed Obligations; or the failure of any
Agent or any other Finance Party to assert any claim or demand or to exercise
any right or remedy against any Other Loan Party under the provisions of any
Finance Document or otherwise; or any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
Finance Document or any other agreement, including with respect to any Other
Loan Party under this Agreement;
(iii)    the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Other Loan Party or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Other Loan Party, or any
change, restructuring or termination of the corporate structure or existence of
any Other Loan Party, or any sale, lease or transfer of any or all of the assets
of any Other Loan Party, or any change in the shareholders, partners, or members
of any Other Loan Party; or any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations;
(iv)    the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
Law, the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, the
Guaranteed Obligations violate applicable usury laws, any Other Loan Party has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
such Other Loan Party, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the





7

--------------------------------------------------------------------------------


Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;
(v)    any full or partial release of the liability of any Other Loan Party or
of any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the Guaranteed
Obligations, or that the Finance Parties will look to any other party to perform
the Guaranteed Obligations;
(vi)    the taking or accepting of any other security, collateral or guarantee,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
(vii)    any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any Letter of Credit, collateral, property or security, at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Guaranteed Obligations;
(viii)    any right that any Guarantor may now or hereafter have under Section
3-606 of the UCC or otherwise to unimpaired collateral;
(ix)    the failure of any Agent, any other Finance Party or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
(x)    the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the Collateral;
(xi)    any payment by any Other Loan Party to the Administrative Agent, any
other Agent or any other Finance Party being held to constitute a preference
under Title 11 of the United States Code or any similar Federal, foreign or
state Law, or for any reason any Agent or any other Finance Party being required
to refund such payment or pay such amount to any Other Loan Party or someone
else;
(xii)    any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Guarantor or increases the likelihood
that any Guarantor will be required to pay the Guaranteed Obligations pursuant
to the terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full and final
payment and satisfaction of the





8

--------------------------------------------------------------------------------


Guaranteed Obligations in cash;
(xiii)    the fact that all or any of the Guaranteed Obligations cease to exist
by operation of Law, including by way of a discharge, limitation or tolling
thereof under applicable Debtor Relief Laws;
(xiv)    the existence of any claim, set-off or other right which any Guarantor
may have at any time against any Other Loan Party, the Administrative Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; and
(xv)    any other circumstance that might in any manner or to any extent
otherwise constitute a defense available to, vary the risk of, or operate as a
discharge of, such Guarantor as a matter of Law or equity (it being understood
that a Guarantor may assert the defense of final payment in full of the
Guaranteed Obligations).
All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.
Section 1.06    Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at law or
in equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Finance Party as designated
thereby in cash the amount of such unpaid Guaranteed Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent or any Finance Party as
provided above, all rights of such Guarantor against any Other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall (including, without limitation, in
the case of any Subsidiary Guarantor, any rights of such Guarantor arising under
Article II of this Agreement) in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Guaranteed
Obligations (other than contingent indemnification obligations). No failure on
the part of any Other Loan Party or any other Person to make any payments in
respect of any subrogation, contribution, reimbursement, indemnity or similar
right (or any other payments required under applicable Law or otherwise) shall
in any respect limit the obligations and liabilities of any Subsidiary Guarantor
with respect to its obligations hereunder. If any amount shall erroneously be
paid to any Guarantor on account of such subrogation, contribution,
reimbursement, indemnity or similar right, such amount shall be held in trust
for the benefit of the Finance Parties and shall forthwith be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly endorsed
by such Guarantor to the Administrative Agent, if required) to be credited
against the payment of matured Guaranteed Obligations in accordance with the
terms of the Finance Documents.
Section 1.07    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under or with respect to the Guaranteed
Obligations is stayed upon the insolvency or bankruptcy of the Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, the Notes, any Swap Agreement or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Guarantors hereunder, jointly and severally, forthwith on demand by the
Administrative Agent in the manner provided in Section 1.01.









9

--------------------------------------------------------------------------------


Section 1.08    No Set-Off. No act or omission of any kind or at any time on the
part of any Finance Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent or any other Finance
Party to enforce any right, power or benefit under this Agreement, and no
set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against the
Borrower or any Finance Party shall be available against the Administrative
Agent or any other Finance Party in any suit or action brought by the
Administrative Agent or any other Finance Party to enforce any right, power or
benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Guarantor of any such claim by separate suit or
compulsory counterclaim. Nothing in this Agreement shall be construed as a
waiver by any Guarantor of any rights or claims which it may have against any
Finance Party hereunder or otherwise, but any recovery upon such rights and
claims shall be had from such Finance Party separately, it being the intent of
this Agreement that each Guarantor shall be unconditionally, absolutely and
jointly and severally obligated to perform fully all its obligations, covenants
and agreements hereunder for the benefit of each Finance Party.
ARTICLE II    
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
Section 2.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
Law (but subject to Section 1.06 above), the Borrower agrees that (i) if a
payment shall be made by any Subsidiary Guarantor under this Agreement, the
Borrower shall indemnify such Subsidiary Guarantor for the full amount of such
payment and such Subsidiary Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (ii) if any assets of any Subsidiary Guarantor shall be sold pursuant to any
Collateral Document to satisfy a claim of any Finance Party, the Borrower shall
indemnify such Subsidiary Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
Section 2.02    Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 1.06 above) that, if a
payment shall be made by any other Subsidiary Guarantor under this Agreement or
assets of any other Subsidiary Guarantor shall be sold pursuant to any
Collateral Document to satisfy a claim of any Finance Party and such other
Subsidiary Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 2.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction the
numerator of which shall be the net worth of the Contributing Guarantor on the
date that the obligation(s) supporting such claim were incurred under this
Agreement and the denominator of which shall be the aggregate net worth of all
the Subsidiary Guarantors on such date (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Section 5.11, the date of the
Accession Agreement executed and delivered by such Subsidiary Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 2.01 to the extent of such payment.
ARTICLE III    
REPRESENTATIONS, WARRANTIES AND COVENANTS




Section 3.01    Representations and Warranties; Certain Agreements. Each
Guarantor hereby represents, warrants and covenants as follows:





10

--------------------------------------------------------------------------------


(a)    All representations and warranties contained in the Credit Agreement that
relate to such Guarantor are true and correct.
(b)    Such Guarantor agrees to comply with each of the covenants contained in
the Credit Agreement that impose or purport to impose, through agreements with
the Borrower, restrictions or obligations on such Guarantor.
(c)    Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 8.01 of the Credit
Agreement.
(d)    There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.
(e)    Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Finance Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated fully the
benefits and advantages which will be derived by it from execution of this
Agreement, and the Board of Directors (or persons performing similar functions
in case of a Guarantor which is not a corporation) of such Guarantor has decided
that a direct or an indirect benefit will accrue to such Guarantor by reason of
the execution of this Agreement.
(f)    (i) This Agreement is not given with actual intent to hinder, delay or
defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted; (ii) such Guarantor has received at least a reasonably
equivalent value in exchange for the giving of this Agreement; (iii) such
Guarantor is Solvent on the date hereof and will not cease to be Solvent as a
result of the giving of this Agreement; (iv) such Guarantor is not engaged in a
business or transaction, nor is it about to engage in a business or transaction,
for which any property remaining with such Guarantor constitutes an unreasonably
small amount of capital; and (v) such Guarantor does not intend to incur debts
that will be beyond such Guarantor’s ability to pay as such debts mature.
Section 3.02    Information. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the financial condition and assets of
the Other Loan Parties and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent, any other Agent or any other Finance Party will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.
Section 3.03    Subordination by Guarantors. In addition to the terms of
subordination provided for under Section 1.06, each Guarantor hereby
subordinates in right of payment all indebtedness of the Other Loan Parties
owing to it, whether originally contracted with such Guarantor or acquired by
such Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the prior payment in full in cash of the Guaranteed Obligations, whether now
owed or hereafter arising, whether for principal, interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), fees, expenses or otherwise, together with all renewals,
extensions, increases or rearrangements thereof.
ARTICLE IV    
SET-OFF
Section 4.01    Right of Set-Off. In addition to any rights now or hereafter
granted





11

--------------------------------------------------------------------------------


under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence of any Event of Default under the Credit Agreement,
each Finance Party (and each of its Affiliates) is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of such rights being hereby expressly waived), to set off and to
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness at any time held or owing by
such Finance Party (including, without limitation, branches, agencies or
Affiliates of such Finance Party wherever located) to or for the credit or
account of any Guarantor against obligations and liabilities of such Guarantor
then due to the Finance Parties hereunder, under the other Finance Documents or
otherwise, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Finance Party subsequent thereto. Each Guarantor
hereby agrees that to the extent permitted by law any Person, as to which the
identity is disclosed, purchasing a participation in the Loans, Commitments and
L/C Obligations, whether or not acquired pursuant to the arrangements provided
for in Section 2.01(c), 2.05(d), 2.13, 2.15, 2.16 and 10.07 of the Credit
Agreement, may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Finance Party and any such set-off
shall reduce the amount owed by such Guarantor to the Finance Party.
ARTICLE V    
MISCELLANEOUS
Section 5.01    Notices.
(a)    Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (b) below) electronic mail address
specified for notices: (i) in the case of any Subsidiary Guarantor, as set forth
on the signature pages hereto; (ii) in the case of Holdings, the Borrower, the
Administrative Agent or any Lender, as specified in or pursuant to Section 10.02
of the Credit Agreement; (iii) in the case of the Collateral Agent, as specified
in or pursuant to Section 7.01 of the Security Agreement; (iv) in the case of
any Swap Creditor as set forth in any applicable Swap Agreement; or (v) in the
case of any party, at such other address as shall be designated by such party in
a notice to the Administrative Agent and each other party hereto. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of: (i) actual receipt by the intended recipient and (ii)(A) if
delivered by hand or by courier, when signed for by the intended recipient; (B)
if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile transmission, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (b) below), when
delivered. Rejection or refusal to accept, or the inability to deliver because
of a changed address of which no notice was given, shall not affect the validity
of notice given in accordance with this Section.
(b)    Electronic Communications. Notices and other communications hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices by
electronic communication. The Administrative Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Section 5.02    Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto;





12

--------------------------------------------------------------------------------


provided that none of the Guarantors may assign or transfer any of its interests
and obligations without prior written consent of the Required Lenders in
accordance with Section 10.01 of the Credit Agreement (and any such purported
assignment or transfer without such consent shall be void); provided further
that the rights of each Lender to transfer, assign or grant participations in
its rights and/or obligations hereunder shall be limited as set forth in Section
10.07 of the Credit Agreement. Upon the assignment by any Finance Party of all
or any portion of its rights and obligations under the Credit Agreement
(including all or any portion of its Commitments and the Loans owing to it) or
any other Loan Document to any other Person, such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such
transferor or assignor herein or otherwise.
Section 5.03    No Waivers; Non-Exclusive Remedies. No failure or delay on the
part of any Agent or any Finance Party to exercise, no course of dealing with
respect to, and no delay in exercising any right, power or privilege under this
Agreement or any other Finance Document or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.
Section 5.04    Expenses; Indemnification.
(a)    Expenses. The Guarantors, jointly and severally, agree (i) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and any amendment, waiver, consent or other modification of
the provisions hereof (whether or not the transactions contemplated hereby are
consummated), and the consummation of the transactions contemplated hereby,
including all fees, disbursements and other charges of Cahill Gordon & Reindel
LLP, counsel for the Administrative Agent, and (ii) to pay or reimburse each
Agent, any representative of one or more Swap Creditors (each a
“Representative”) and each other Finance Party for all reasonable costs and
expenses incurred in connection with the enforcement, attempted enforcement or
preservation of any rights and remedies under this Agreement (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Guaranteed Obligations and during any legal proceeding, including any
proceeding under any bankruptcy or insolvency proceeding), including all fees
and disbursements of counsel (including the allocated charges of internal
counsel); provided that the Guarantors shall not be required to reimburse the
legal fees and expenses of more than one outside counsel (in addition to any
reasonably necessary special counsel and up to one local counsel in each
applicable local jurisdiction) for all Persons indemnified under this clause
(ii) unless representation of all such indemnified persons would be
inappropriate due to the existence of an actual or potential conflict of
interest. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Agent and the costs of
independent public accountants and other outside experts retained by or on
behalf of the Agents and the Finance Parties. The agreements in this Section
5.04(a) shall survive the termination of the Commitments and Swap Agreements and
repayment of all Guaranteed Obligations.
(b)    Indemnification. The Guarantors, jointly and severally, agree to
indemnify, save and hold harmless each Agent, the Representatives, each other
Finance Party and their respective Affiliates, directors, officers, employees,
counsel, advisors, agents, controlling persons and other representatives and the
successors and permitted assignees of the foregoing (collectively, the
“Indemnitees”) from and against: (i) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Finance Party) relating directly or
indirectly to a claim, demand,





13

--------------------------------------------------------------------------------


action or cause of action that such Person asserts or may assert against any
Guarantor, any Affiliate of any Guarantor or any of their respective officers or
directors; (ii) any and all claims, demands, actions or causes of action that
may at any time (including at any time following repayment of the Guaranteed
Obligations and the resignation or removal of any Agent or Representative or the
replacement of any Lender or other Finance Party) be asserted or imposed against
any Indemnitee, arising out of or relating to, the Finance Documents, any
predecessor Finance Documents, the Commitments, the use of or contemplated use
of the proceeds of any Credit Extension, or the relationship of any Guarantor,
any Agent, any Representative and the Finance Parties under this Agreement or
any other Finance Document or from any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Group
Company, or any Environmental Liability related in any way to any Group Company;
(iii) any administrative or investigative proceeding by any Governmental
Authority arising out of or related to a claim, demand, action or cause of
action described in clause (i) or (ii) above; and (iv) any and all liabilities
(including liabilities under indemnities), losses, costs or expenses (including
fees and disbursements of counsel) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action or cause of
action or proceeding, or as a result of the preparation of any defense in
connection with any foregoing claim, demand, action or cause of action or
proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action or cause of action, or proceeding or whether or not such
claim, demand, action or cause of action was brought by the Borrower, its equity
holders, Affiliates or creditors, the Guarantors or any other third person;
provided that no Indemnitee shall be entitled to indemnification for any claim
to the extent such claim is determined by a court of competent jurisdiction in a
final non-appealable judgment to have been caused by its own gross negligence,
bad faith or willful misconduct; and provided further that the Loan Parties
shall not be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local counsel in each applicable local jurisdiction) for all Indemnities
unless representation of all such Indemnitees would be inappropriate due to the
existence of an actual or potential conflict of interest. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 5.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person or any
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. Each of the Guarantors agrees not to assert
or permit any of their respective Subsidiaries to assert any claim against any
Agent, any Representative, any Finance Party, any of their Affiliates or any of
their respective directors, officers, employees, attorneys, agents and advisers
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Finance Documents, any of
the transactions contemplated herein or therein or the actual or proposed use of
the proceeds of the Loans or the Letters of Credit. Without prejudice to the
survival of any other agreement of the Guarantors hereunder and under the other
Finance Documents, the agreements and obligations of the Guarantors contained in
this Section 5.04(b) shall survive the repayment of the Loans, L/C Obligations
and other obligations under the Finance Documents and the termination of the
Commitments. Any amounts paid by any Indemnitee as to which such Indemnitee has
a right to reimbursement hereunder shall constitute Guaranteed Obligations.
(c)    Contribution. If and to the extent that the obligations of any Subsidiary
Guarantor under this Section 5.04 are unenforceable for any reason, each other
Subsidiary Guarantor, jointly and severally, hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations as is
permissible under applicable Law.
Section 5.05    Enforcement. The Finance Parties agree that this Agreement may
be enforced only by (i) the action of the Administrative Agent acting upon the
instructions of the Required





14

--------------------------------------------------------------------------------


Lenders as set forth in the Credit Agreement, or (ii) after the date on which
all of the Senior Credit Obligations have been paid in full, the holders of at
least 51% of the obligations under all Swap Agreements and all Cash Management
Obligations and that no other Finance Party shall have any right individually to
seek to enforce this Agreement, it being understood and agreed that such rights
and remedies may be exercised by the Administrative Agent or the holders of at
least 51% of the outstanding Swap Obligations and Cash Management Obligations,
as the case may be, for the benefit of the Finance Parties upon the terms of
this Agreement.
Section 5.06    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Guarantor directly affected by such amendment or waiver (it being
understood that the addition or release of any Guarantor hereunder shall not
constitute an amendment or waiver affecting any Guarantor other than the
Guarantor so added or released) and either (i) at all times prior to the time at
which all Senior Credit Obligations have been paid in full (other than
contingent indemnification obligations), the Administrative Agent (with the
consent of the Required Lenders or, to the extent required by Section 10.01 of
the Credit Agreement, such other portion of the Lenders as may be specified
therein) or (ii) at all times after the time at which the Senior Credit
Obligations have been paid in full, the holders of at least 51% of the
obligations under all Swap Agreements and Cash Management Obligations.
Section 5.07    Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. Any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York in New York County, or of the
United States for the Southern District of New York, and, by execution and
delivery of this Agreement, each of the Guarantors hereby irrevocably accepts
for itself and in respect of its property, generally and unconditional, the
exclusive jurisdiction of such courts. Each of the Guarantors irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum. Each Guarantor hereby irrevocably
consents and agrees that any and all process which may be served in any suit,
action or proceeding of the nature referred to in this Section 5.07 may be
served the mailing of a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to such Guarantor’s address referred to in
Section 5.01, as the case may be. Each Guarantor agrees that such service (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by Law, be taken and held to be valid personal service upon and personal
delivery to it. Nothing in this Section 5.07 shall affect the right of any
Finance Party to serve process in any manner permitted by Law or limit the right
of any Finance Party to bring proceedings against any Guarantor in the courts of
any jurisdiction or jurisdictions.
Section 5.08    Limitation of Law; Severability.
(a)    All rights, remedies and powers provided in this may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of Law, and all of the provisions of this Agreement are intended to be subject
to all applicable mandatory provisions of Law which may be controlling and be
limited to the extent necessary so that they will not render this Agreement
invalid, unenforceable in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable Law.
(b)    If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Agents and the





15

--------------------------------------------------------------------------------


other Finance Parties in order to carry out the intentions of the parties hereto
as nearly as may be possible; and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provisions in any other jurisdiction.
Section 5.09    Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may be transmitted and/or signed by facsimile or
Adobe PDF file and if so transmitted or signed, shall, subject to requirements
of law, have the same force and effect as a manually signed original and shall
be binding on the Guarantors, the Administrative Agent and the Borrower. The
Administrative Agent may also require that this Agreement be confirmed by a
manually signed original hereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature. This Agreement and the other Finance Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. This Agreement shall become effective with
respect to each Guarantor when the Administrative Agent shall have received
counterparts hereof signed by itself and such Guarantor.
Section 5.10    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 5.11    Additional Guarantors. It is understood and agreed that any
Subsidiary of Holdings that is required by the Credit Agreement to execute an
Accession Agreement and counterpart of this Agreement after the date hereof
shall automatically become a Subsidiary Guarantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor hereunder by
executing an Accession Agreement and counterpart hereof and delivering the same
to the Administrative Agent. The execution and delivery of any such instrument
shall not require the consent of any other Guarantor or other parts hereunder.
The rights and obligations of each Guarantor or other party hereunder shall
remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Agreement.
Section 5.12    Termination; Release of Subsidiary Guarantors.
(a)    Termination. Upon the full, final and irrevocable payment and performance
of all Guaranteed Obligations (other than contingent indemnification
obligations), the cancellation of all outstanding L/C Obligations and the
termination of the Commitments under the Credit Agreement and all Swap
Obligations and Cash Management Obligations, this Agreement shall terminate and
have no further force or effect.
(b)    Release of Subsidiary Guarantors. In the event that all of the capital
stock of one or more of the Subsidiary Guarantors is sold or otherwise disposed
of or liquidated in compliance with the requirements of Section 7.05 of the
Credit Agreement (or such sale, other disposition or liquidation has been
approved in writing by the Required Lenders (or all of the





16

--------------------------------------------------------------------------------


Lenders, if required by Section 10.01 of the Credit Agreement)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the Credit Agreement or such Subsidiary Guarantor ceases to be a
Subsidiary as a result of a transaction permitted by the Credit Agreement, to
the extent applicable, such Subsidiary Guarantor or Subsidiary Guarantors shall
be released from this Agreement, and this Agreement shall, as to each such
Subsidiary Guarantor or Subsidiary Guarantors, terminate and have no further
force or effect (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the capital stock of any
Subsidiary Guarantor shall be deemed to be a sale of such Subsidiary Guarantor
for purposes of this Section 5.12(b)).
Section 5.13    Conflict. To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of the Credit Agreement, on the other hand, the Credit Agreement shall control.
[Signature Pages Follow]







17

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.
VERIFONE INTERMEDIATE HOLDINGS, INC.
By:

Name:
Title:

2099 Gateway Place, Suite 600
San Jose, CA 95110-1093
Attention: General Counsel
[SUBSIDIARY GUARANTORS]
By:

Name:
Title:








18

--------------------------------------------------------------------------------


Acknowledged and Agreed with Respect to Section 2.01:
VERIFONE, INC.
By:

Name:
Title:








19

--------------------------------------------------------------------------------


Agreed to and Accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:

Name:
Title:










20